UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission file number 001-33013 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3209278 (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares of the registrant’s Common Stock outstanding as of July 30, 2010 was 31,237,814 FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES TABLE OF CONTENTS PAGE PART I—FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Consolidated Statements of Changes in Stockholders’ Equity and Consolidated Statements of Comprehensive Income 4 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 26 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 46 ITEM 4.Controls and Procedures 46 PART II—OTHER INFORMATION ITEM 1.Legal Proceedings 46 ITEM 1A. Risk Factors 46 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 ITEM 4.Reserved 48 ITEM 6.Exhibits 49 SIGNATURES 50 i PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Financial Condition ITEM 1. June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Securities available for sale: Mortgage-backed securities ($69,801 and $80,299 at fair value pursuant to the fair value option at June 30, 2010 and December 31, 2009, respectively) Other securities ($16,466 and $17,229 at fair value pursuant to the fair value option at June 30, 2010 and December 31, 2009, respectively) Loans: Multi-family residential Commercial real estate One-to-four family ― mixed-use property One-to-four family ― residential Co-operative apartments Construction Small business administration Taxi medallion Commercial business and other Net unamortized premiums and unearned loan fees Allowance for loan losses ) ) Net loans Interest and dividends receivable Bank premises and equipment, net Federal Home Loan Bank of New York stock Bank owned life insurance Goodwill Core deposit intangible Other assets Total assets $ $ LIABILITIES Due to depositors: Non-interest bearing $ $ Interest-bearing: Certificate of deposit accounts Savings accounts Money market accounts NOW accounts Total interest-bearing deposits Mortgagors' escrow deposits Borrowed funds ($62,980 and $106,167 at fair value pursuant to the fair value option at June 30, 2010 and December 31, 2009, respectively) Securities sold under agreements to repurchase Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; None issued) - - Common stock ($0.01 par value; 100,000,000 shares authorized; 21,801,049shares and 31,131,059 shares issued at June 30, 2010 and December 31,2009, respectively; 21,796,604 shares and 31,127,664 shares outstanding at June 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Treasury stock (None and 3,395 shares at June 30, 2010 and December 31, 2009, respectively) - ) Unearned compensation ) ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Table of Contents PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Income (Unaudited) For the three months ended June 30, For the six months ended June 30, (Dollars in thousands, except per share data) Interest and dividend income Interest and fees on loans $ Interest and dividends on securities: Interest Dividends Other interest income 9 14 22 57 Total interest and dividend income Interest expense Deposits Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Other-than-temporary impairment ("OTTI") charge ) Less: Non-credit portion of OTTI charge recorded in Other Comprehensive Income, before taxes Net OTTI charge recognized in earnings ) Loan fee income Banking services fee income Net gain on sale of loans 18 - 23 - Net gain on sale of securities 23 23 23 23 Net gain (loss) from fair value adjustments ) ) Federal Home Loan Bank of New York stock dividends Bank owned life insurance Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy and equipment Professional services FDIC deposit insurance Data processing Depreciation and amortization of premises and equipment Other operating expenses Total non-interest expense Income before income taxes Provision for income taxes Federal State and local Total taxes Net income $ Preferred dividends and amortization of issuance costs $
